Exhibit 10.49(b)

AMENDMENT AGREEMENT NO. 2

OF 18 JANUARY 2008

TO THE

AMD FAB 36 COST PLUS AGREEMENT

OF 21 APRIL 2004

BY AND BETWEEN

AMD FAB 36 HOLDING GMBH

AND

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

Fab 36 Cost Plus Amendment No. 2



--------------------------------------------------------------------------------

This AMENDMENT AGREEMENT NO.2 TO THE AMD FAB 36 COST PLUS AGREEMENT OF 21 APRIL
2004 is concluded on 18 January 2008 by and between

AMD Fab 36 Holding GmbH,

Wilschdorfer Landstr. 101, 01109 Dresden

- hereinafter: “AMD Fab 36 Holding” -

and

AMD Fab 36 Limited Liability Company & Co. KG

Wilschdorfer Landstr. 101, 01109 Dresden

- hereinafter: “AMD Fab 36” -

Fab 36 Cost Plus Amendment No. 2



--------------------------------------------------------------------------------

Preamble

AMD Fab 36 Holding and AMD Fab 36 are parties to the AMD Fab 36 Cost Plus
Agreement of 21 April 2004 (hereinafter: the “AMD Fab 36 Cost Plus Agreement”),
amended by Amendment Agreement No.1 of 28 September 2006.

The Parties now intend to amend the AMD Fab 36 Cost Plus Agreement as regards
the calculation of total costs and of the percentage rate applicable to such
costs.

NOW, therefore, the Parties agree as follows:

Article I

Amendment of the AMD Fab 36 Cost Plus Agreement

 

1. Amendment of Applicable Percentage Rate in Article II, Clause 2 (b)

The “applicable percentage rate” pursuant to Article II Clause 2(b) of the AMD
Fab 36 Cost Plus Agreement is now 112.5 % instead of 115 %.

 

2. Deletion of paragraphs (j) and (k) within the Definition “(6) ‘Total Costs’”
in Schedule 1

Paragraphs (j) and (k) within the definition “(6) ‘Total Costs’” in Schedule 1
of the AMD Fab 36 Cost Plus Agreement shall be deleted. The semicolon at the end
of paragraph (i) shall be replaced by a full stop.

Article II

Other Provisions

 

1. This Agreement is governed by the laws of the Federal Republic of Germany.
Application of the UN CISG of 11 April 1980 is expressly excluded.

 

  2.a) The Parties shall endeavor to reach an amicable settlement of each and
any dispute arising from or in connection with the present Agreement and its
implementation, including all questions concerning its existence, validity,
termination or performance, or in connection with agreements relating to the
performance of this Agreement.

Fab 36 Cost Plus Amendment No. 2



--------------------------------------------------------------------------------

  b) If one of the Parties declares that a reasonable attempt to reach an
amicable settlement of a dispute mentioned in para. (a) above has failed, then
such dispute shall be decided with final force and to the exclusion of the
courts of general jurisdiction, by three (3) arbitrators within arbitration
proceedings conducted in accordance with the Arbitration Rules of the German
Institution of Arbitration e.V. (DIS). The arbitration proceedings shall take
place in Dresden, Germany. The German Code of Civil Procedure (ZPO) shall apply
subsidiarily to the Arbitration Rules.

 

  c) The language of the arbitration proceedings is German. All documents that
do not exist in the German language shall be translated into German for the
arbitration proceedings, unless otherwise agreed by the parties to such
proceedings.

 

  d) The arbitration award shall be issued in writing. The arbitration court
shall decide on the costs of the arbitration proceedings and on the
apportionment of expenses among the individual parties to the arbitration
proceedings.

 

3. The German version of this Agreement shall govern.

 

4. Amendments and supplements to this Agreement have to be in writing in order
to be valid. This requirement of written form can be waived only in writing.

 

5. Should current or future provisions of this Agreement be or become invalid or
unenforceable in whole or in part, this shall not affect the validity of the
remaining provisions hereof. The same applies if a gap in this Agreement
emerges. The invalid or unenforceable provision shall be replaced, or the gap
filled, by an appropriate provision which, insofar as permissible, comes closest
to what the contracting parties intended or would have intended in accordance
with the purpose hereof, had they considered the issue at the conclusion of this
Agreement. This also applies if the invalidity of a provision is based on agreed
performance standards or standardized deadlines (set period, date) laid down
herein; in such cases the agreed standards shall be replaced by permissible
performance standards or deadlines (set period, date) coming as close as
possible to what was intended.

Fab 36 Cost Plus Amendment No. 2



--------------------------------------------------------------------------------

6. In case of disputes arising between the contracting parties on the basis of
Clauses 4 and 5 above, the arbitration court (Clause 2 above) shall be entitled
to determine with binding force the provision which shall apply hereunder.

 

7. All provisions of the AMD Fab 36 Cost Plus Agreement that are not amended
pursuant to Art. I of this Agreement shall remain unchanged.

 

8. This Agreement shall take effect on 01 January 2008.

[Signature page to follow]

Fab 36 Cost Plus Amendment No. 2



--------------------------------------------------------------------------------

/s/ Dr. Hans-Raimund Deppe     /s/ Thomas M. McCoy

AMD Fab 36 Limited Liability

Company & Co. KG, represented by

AMD Fab 36 LLC

Dr. Hans-Raimund Deppe

Manager

   

AMD Fab 36 Holding GmbH

Thomas M. McCoy

Managing Director

 

Acknowledged and consent given: /s/ Faina Medzonsky Advanced Micro Devices, Inc.
Name: Faina Medzonsky

Title: Assistant General Counsel and

Assistant Secretary

Fab 36 Cost Plus Amendment No. 2